Citation Nr: 0413258	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
May 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
PTSD.

On November 17, 2003, the veteran testified at a hearing 
before the Board sitting at the RO in New Orleans.

This appeal is REMANDED to the AMC via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the veteran's November 2003 hearing, he testified that he 
was treated at the VA Hospital in Providence, Rhode Island, 
(the "Davis or David Park" facility) in 1968-1969 for 
alcoholism and violence (page 5).  He also testified that he 
was treated at the VA Medical Centers (VAMCs) in Erie, and 
Nashville shortly after service (page 13) and at the VAMCs in 
Murfreesboro and Jackson, although when he was treated at the 
latter facilities is not clear from the transcript.  The only 
VA Medical Center records in the claims file are the 
veteran's current treatment records from Shreveport.  VA's 
statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990).  
Accordingly, even though the veteran has stated that he has 
tried unsuccessfully to obtain the VA records from 
Providence, Erie, and Nashville, it is determined that the 
AMC should attempt to obtain these records and to note for 
the record any unsuccessful attempts.  

The veteran's DA-20 shows that he served in Vietnam from 
October 3, 1966, to October 2, 1967, with the 246th Supply 
Company as a longshoreman and cargo handler.  The veteran has 
not described his alleged stressors in great detail.  At his 
November 2003 hearing, he described being shot at while 
hauling and unloading equipment at different staging areas in 
Vietnam, seeing casualties along the road, digging out dead 
Vietnamese, and being shot at while on guard duty at Long 
Binh (pages 16-17).  Although these stressors have not yet 
been verified, and the veteran did not respond to the PTSD 
questionnaire sent to him in February 2003, in light of the 
need to obtain the aforementioned VA Medical Center treatment 
records, another attempt should be made to verify the 
veteran's alleged stressors.  

Regarding the verification of alleged stressors, the Board is 
now governed by the holding of the Court in Cohen v. Brown, 
10 Vet. App. 128 (1997).  Veterans Benefits Administration 
(VBA) Manual M21-1 provides that, "A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the CURR or Marine Corps."  Veterans 
Benefits Administration Manual M21-1, Part III, Change 105, 
para. 5.14c.(4) (April 12, 2003).  

The AMC should make an effort to obtain more specific 
information from the veteran about all of his alleged 
stressors.  The veteran should be informed of the importance 
of listing the approximate date of his alleged stressors.  
Regardless of whether the veteran responds to such request, 
the AMC must still attempt to verify the stressful incidents 
related by the veteran with the United States Armed Services 
Center for Unit Records Research (USASCURR or CURR).

The veteran should note that, although a diagnosis of PTSD 
may have been given in his case, the requirements under the 
law to establish service connection for PTSD also include 
development of evidence to support that the stressful events 
he claims to have experienced in service actually occurred.  
Therefore, it is very important to his claim that the AMC 
receive as much information as possible about the stressful 
events which happened in service in order for the AMC to 
provide that information to CURR so that the occurrence of 
the stressful events has a greater likelihood of being 
substantiated or at least support by credible supporting 
evidence.  Wood v. Derwinski, 1 Vet. App. 406, 407 (1991) 
("The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  The Board 
notes that the veteran should fill out and return any form 
that the AMC sends him in this regard in a timely manner or 
answer any other requests for information from the AMC 
regarding this matter.

The AMC should forward to the CURR as much specific 
information as possible about the veteran's identified 
stressors and should also forward the veteran's DD Form 214 
and DA Form 20.  CURR should provide all relevant documents 
as appropriate for the time periods in question, to include 
daily journals, operational reports - lessons learned 
documents, combat operations after action reports, and unit 
histories.

Accordingly, this case is remanded for the following:  

1.  The AMC should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's PTSD that 
have not already been associated with the 
claims folder.  In this regard, the AMC 
should ask the veteran to clarify the 
period or periods of time that he was 
treated at VAMCs in Murfreesboro, 
Tennessee, and Jackson, Mississippi.  If 
the veteran answers, the AMC should try 
to obtain treatment records from these 
facilities for the periods of time that 
the veteran indicates.

The AMC should also obtain all VA 
treatment records from the VAMC in 
Providence, Rhode Island; Erie, 
Pennsylvania; and Nashville, Tennessee, 
for the time period from June 1968 to 
approximately 1971 because the veteran 
testified that he had been treated at 
those facilities in the late 1960s and 
early 1970s.  

The AMC should also attempt to obtain 
recent treatment records from the Monroe 
Mental Health Center in Monroe, 
Louisiana, where the veteran testified he 
was seen for a psychiatric evaluation in 
1983.  (Tr. At 15).  The Board notes that 
an internet search showed the following 
address for the Monroe Mental Health 
Center:  4800 South Grand Street, Monroe, 
LA  71202.

Any records obtained from these efforts 
should be added to the file.  If records 
are not obtained, the AMC should notify 
the veteran that they were not able to 
obtain those records and place a copy of 
the notification letter to the veteran in 
the file for the record.

2.  The AMC should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran should be informed of the 
importance of listing the approximate 
date of his alleged stressors.  He should 
be asked to provide specific information 
about the following alleged stressors in 
particular: (a) being shot at while 
hauling and unloading equipment at 
different staging areas in Vietnam; (b) 
seeing casualties along the road; (c) 
digging out dead Vietnamese; and (d) 
being shot at while on guard duty at Long 
Binh.  The Board has notified the veteran 
in the body of the remand above of the 
importance to his claim of his providing 
this information to the AMC, and the AMC 
may also remind him of the importance of 
his response in its letter.

3.  Whether or not the veteran replies to 
the AMC's request for additional 
information, the AMC should prepare and 
send a summary of the known details of 
the stressors that the veteran has 
described to the U.S. Armed Services 
Center for Unit Records Research (CURR), 
7798 Cissna Road, Springfield, VA  22150.  
As noted above, these stressors include: 
(a) being shot at while hauling and 
unloading equipment at different staging 
areas in Vietnam; (b) seeing casualties 
along the road; (c) digging out dead 
Vietnamese; and (d) being shot at while 
on guard duty at Long Binh.  

The AMC should forward to the CURR the 
veteran's DD-214 Form and DA-20 Form.  
CURR should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, lessons 
learned documents, combat operations 
after action reports, and unit histories 
for the time periods during which the 
veteran alleges that his stressors took 
place.  Any response received from CURR 
should be made part of the record.

4.  If the CURR requests more specific 
descriptions of the stressors in 
question, the AMC should notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, the AMC 
should forward it to the requesting 
agency.  

5.  If any stressors are verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has.  If a diagnosis of PTSD 
is reported, the examiner should identify 
the stressor or stressors on which the 
diagnosis is based.  

6.  After the development requested above 
has been completed, the AMC should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  Upon completion of the above, the AMC 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
PTSD.  In the event that the claim is not 
resolved to the satisfaction of the 
appellant, the AMC should issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran and his representative.  After 
they have been given an opportunity to 
submit additional argument, the case 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other


	(CONTINUED ON NEXT PAGE)
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




